Court of Appeals
of the State of Georgia

                                                              ATLANTA, July 11, 2016

The Court of Appeals hereby passes the following order

A16D0416. JOSE ESCOBAR v. VENTUS PROPERTIES.


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

16A02216




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, July 11, 2016.

                                           I certify that the above is a true extract from the minutes of
                                      the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.